DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-27 are pending, claims 26-27 are newly added, and claims 1-27 are currently under consideration for patentability under 37 CFR 1.104. Previous drawing objections has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 7, 13, and 27 are objected to because of the following informalities:  
In claims 7 and 13, the limitation “a tip element” should read “the tip element”.
In claim 27, the limitation “the FCP” should read “the FPC”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the limitation “the working tool passes through the second lumen” is unclear. It is unclear if the working tool is passed through both the lumen (as recited in claim 1) and the second lumen (as recited in the current claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 15, 18, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 2012/0289858), in view of Paris (US 2014/0235943).
Regarding claim 1, Ouyang discloses an endoscopic device (see figure A20A), comprising: a housing (best seen with 108, figure 1); a cannula (A1424, figure A20A) configured to be inserted through a cervix into a uterus ([0036]), the cannula having a lumen (A1812, figure A20A) that extends from a proximal end of the cannula to a distal end of the cannula (the fluid and connector hub…between a fluid coupling opening and the port or ports at the distal end [0237]), the proximal end of the cannula being secured within the housing (best seen with figure 1); an imaging system (A1830 and A2036 and A2034, figure A20A) arranged at the distal end of the cannula, the imaging system comprising: a camera (camera head A1830, figure A20A), and one or more light-emitting diodes (LEDs) (A2036 and A2034, figure A20A) configured to provide light for the camera to acquire images of the uterus; and a flexible printed circuit (FPC) (flex cable A1499, figure A20A) that extends within the lumen of the cannula and electrically connects the camera and the LEDs to electrical components located in the housing ([0273]); a tip element (distal tip made of metal, while portions of the sheath A1424 is made of plastic [0276]) that holds the camera at the distal end of the cannula; and a ramp-shaped element (see distal portion of A1424, figure A20A) in contact with the tip element (the distal portion of A1424 that is proximal to the distal tip, which is the tip element; see figure A20A), the ramp-shaped element having a distal thickness proximate the tip element and a proximal thickness away from the tip element (see figure A20A).  Ouyang is silent regarding the lumen is configured to provide a passage for a working tool; wherein a thickness difference between the distal thickness and the proximal thickness causes the ramp-shaped element to guide the working tool away from electrical contacts of the camera to the FPC.
Paris teaches a guide catheter (212, figure 8) with a vision probe (220, figure 8). The distal end of the catheter has an access port (234, figure 8) through the outer wall (222, figure 8; [0032]). A fluid system (208, figure 2), for both material delivery or suction ([0028]), is activated to create a fluid flow path (242, figure 7) that moves from channel (224, figure 8) out through a port (234, figure 8). An operational component (240, figure 8) can be extended through the access port ([0042]). The operational component can be a tool ([0042]). The operational component may be used in combination with the suction system and/or the fluid system ([0042]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the device of Ouyang to have a tool extended through the lumen as taught by Paris. Doing so would provide a tool that can be extended through the access port and used in combination with the suction/fluid system ([0042]; Paris). The modified device would have the lumen is configured to provide a passage for a working tool (tool [0042]; Paris); wherein a thickness difference between the distal thickness and the proximal thickness causes the ramp-shaped element to guide the working tool away from electrical contacts of the camera to the FPC (see the distal portion of A1424, figure A20A)
Regarding claim 2, Ouyang and Paris further disclose the cannula defines a proximal opening (the fluid and connector hub…between a fluid coupling opening and the port or ports at the distal end [0237]; Ouyang) and a distal opening (see A1812, figure A20A; Ouyang), the proximal and the distal openings being configured to allow a working instrument (tool [0042]; Paris) to enter the lumen via the proximal opening and exit the lumen via the distal opening (the modified device would have the instrument enter through the proximal opening and exit via the distal opening).  
Regarding claim 3, Ouyang further discloses the electrical components in the housing includes at least one of a printed circuit board (PCB), a display (110, figure 1), a display cable, and an electrical connection port.  
Regarding claim 4, Ouyang further discloses the FPC is shaped to conform with an inner surface of the lumen (see flex cable A1499, figure A20A).  
Regarding claim 5, Ouyang further discloses the FPC is positioned within an upper third portion of the lumen (see flex cable A1499, figure A20A | the examiner interpreted “upper third portion” location can be changed depending on the way the device is held).  
Regarding claim 6, Ouyang further discloses the working tool has a size of 5 French or smaller (see 2-3 mm, figure A20C | 5 French has an outer diameter of ~1.67 mm).  
Regarding claim 7, Ouyang further discloses the device further comprising a tip element (distal tip made of metal, while portions of the sheath A1424 is made of plastic [0276]) that holds the camera and the one or more LEDs at the distal end of the cannula, the tip element being configured to: allow a sensor of the camera to sense 
Regarding claim 8, Ouyang further discloses the tip element includes a partitioning wall that separates the camera from the one or more LEDs (see the different cross hatches in the distal portion of A1424, figure A20A | A1424 separates A1830 from A2034/2036, figure A20A).  
Regarding claim 9, Ouyang further discloses the partitioning wall extends from a lens of the camera to a proximal end of the camera where the camera connects to the FPC (see the different cross hatches in the distal portion of A1424, figure A20A | A1424 separates A1830 from A2034/2036, figure A20A).  
Regarding claim 10, Ouyang further discloses the tip element has a convex shape (best seen with A1424, figure A20C) projecting outward from the distal end of the cannula.  
Regarding claim 11, Ouyang further discloses the tip element forms at least a portion of a tool channel configured to guide the working tool to exit the endoscopic device (see figure A20A | distal tip made of metal, while portions of the sheath A1424 is made of plastic [0276]).  
Regarding claim 12, Ouyang further discloses the tool channel has a curved inner surface that projects outward towards the camera (see A2024, figure A20C).
Regarding claim 15, Ouyang further discloses a thickness of the ramp-shaped element (see the ramp-shaped portion of A1424, figure A20A) increases from the proximal thickness to the distal thickness (see figure A20A; Ouyang) so that the ramp-shaped element protects the electrical contacts of the camera to the FPC from potential 
Regarding claim 18, Ouyang further discloses the ramp-shaped element comprises a molded element (sheath A1424 is molded [0284]) that is positioned between the tip element and a distal end of a shaft of the cannula (while portions of the sheath A1424 is made of plastic [0276]), wherein the shaft defines the lumen of the cannula (see figure A20A; [0276]).  
Regarding claim 24, Ouyang further discloses the cannula is a double-lumen cannula (see A1812 and lumen for A1499, figure A20A) comprising a first lumen and a second lumen (see figure A20A), both the first and the second lumen extending along the cannula and being separated by a wall (see cross hatches for A1424, figure A20A).  
Regarding claim 25, Ouyang further discloses the FPC passes through the first lumen (see A1499, figure A20A) and the working tool passes through the second lumen (see A1812, figure A20A).  
Regarding claim 26, Ouyang further discloses the ramp-shaped element is secured to the tip element (distal tip made of metal, while portions of the sheath A1424 is made of plastic [0276] | the Examiner interpreted the different portions of the sheath are secured to one another).  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 2012/0289858) and Paris (US 2014/0235943) as applied to claim 15 above, and further in view of Hatase (US 2017/0307872).
Regarding claim 16, Ouyang and Paris disclose all of the features in the current invention as shown above in claim 15. They are silent regarding the ramp-shaped element comprises an adhesive material that secures the ramp-shaped element to the FPC.  
Hatase teaches a UV-curable and thermosetting resin as an adhesive resin (37, figure 3) for direct adhesion of a lens (93, figure 3) and imaging element (33, figure 3 | [0077]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the ramp-shaped element with an adhesive resin as taught by Hatase to secure the ramp-shaped element to the FPC. Doing so would provide adhesion (adhesive resin (37, figure 3; Hatase). 
Regarding claim 17, Hatase further teaches the ramp-shaped element is cured by UV light (UV-curable and thermosetting resin 37, figure 3; [0077]; Hatase).  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 2012/0289858) and Paris (US 2014/0235943) as applied to claim 1 above, and further in view of Hatase (US 2017/0307872).
Ouyang and Paris disclose all of the features in the current invention as shown above in claim 1. They are silent regarding the ramped-shaped element is secured to a surface of the FCP.
Hatase teaches a UV-curable and thermosetting resin as an adhesive resin (37, figure 3) for direct adhesion of a lens (93, figure 3) and imaging element (33, figure 3 | [0077]).
. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 2012/0289858) and Paris (US 2014/0235943) as applied to claim 1 above, and further in view of Adair (US 8,630,782).
Regarding claim 13, Ouyang further discloses a tip element (distal tip made of metal, while portions of the sheath A1424 is made of plastic [0276]) that holds the camera and the one or more LEDs at the distal end of the cannula. Ouyang and Paris are silent regarding a coupler located between the tip element and a shaft that forms the lumen, the coupler having a coupler notch that fits into a notch of a distal tip of the shaft to prevent the coupler from rotating relative to the distal tip.  
Adair teaches an end cap (EC, figure 4). The end cap has an outer end cap wall (36, figure 4). The end cap attaches to a capsule (C, figure 2) with threads (58 and 60, figures 4-6). 
It would have obvious to one of ordinary skill in the art before the time of filing to modify device (specifically the distal tip made of metal [0276]; Ouyang) of Ouyang and Paris to have an end cap wall (36,figure 4) with a corresponding thread (58, figures 4-6) to couple to the threads (60, figures 4-6) of the rest/proximal portion of the shaft (C and E, figures 4-6) as taught by Adair. Doing so would provide a method for attachment and detachment (Col. 6, lines 30-36; Adair) to the distal end of the shaft (the portions of the 
Regarding claim 14, Adair further discloses the coupler has a thread formed by a bulge in an inner surface of the coupler (see 58 and 60, figures 4-6; Adair), the thread being arranged at about a location where the coupler meets the distal tip of the shaft (see 58 and 50, figures 4-6; Adair).  

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 2012/0289858) and Paris (US 2014/0235943) as applied to claim 18 above, and further in view of Adair (US 8,630,782).
Regarding claim 19, Ouyang and Paris disclose all of the features in the current invention as shown above for claim 18. They are silent regarding a coupler element located between the distal end of the shaft and the tip element, the coupler element extending along the FPC and surrounding a distal portion of the FPC and the molded element.  
Adair teaches an end cap (EC, figure 4). The end cap has an outer end cap wall (36, figure 4). The end cap attaches to a capsule (C, figure 2) with threads (58 and 60, figures 4-6). 

Regarding claim 20, Ouyang and Adair further disclose the molded element has an outer surface (the distal portion of the sheath A1424 is made of plastic [0276]; Ouyang) that includes one or more groves that receive one or more ribs of an inner surface of the coupler element (the modified coupler element has an internal thread that mates with the external threads of the molded element | see 60, figure 4 of Adair).  
Regarding claim 21, Ouyang and Adair further disclose the coupler has an inner surface that includes one or more ribs (the modified coupler element has an internal thread that mates with the external threads of the molded element | see 60, figure 4 of Adair) disposed in one or more groves of an outer surface of the molded element (the distal portion of the sheath A1424 is made of plastic [0276]; Ouyang).  
Regarding claim 22, Ouyang further discloses the molded element has an inner surface that drafts down in diameter as the molded element extends towards the tip 
Regarding claim 23, Adair further teaches the coupler element has an inner surface that drafts down in diameter as the coupler extends towards the tip element (the modified coupler element would have an inner surface that drafts down in diameter towards the tip element to accommodate the threads | see figures 4-6 of Adair).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 18, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795